 

Exhibit 10.1

 

Execution Version

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

 

Date of Note: March 29, 2019     Principal Amount of Note: $3,166,666.64

 

For value received, Aevi Genomic Medicine, Inc., a Delaware corporation (the
“Company”), promises to pay to the undersigned holder or such party’s assigns
(the “Holder”) the principal amount set forth above. The outstanding principal
amount of this secured convertible promissory note (the “Note”) shall bear no
interest and the principal amount of this Note will not accrete. The principal
amount shall be due and payable to the Holder on September 30, 2019 (the
“Maturity Date”).

 

1.            Basic Terms.

 

(a)          Security Agreement and Guaranty. This Note is referred to in and is
executed and delivered in connection with (i) that certain Security Agreement
dated as of March 29, 2019 and executed by the Company and the other Grantors
therein in favor of the Holder (as the same may be from time to time amended,
modified or supplemented or restated, the “Security Agreement”) and (ii) that
certain Subsidiary Guaranty Agreement dated as of March 29, 2019 and executed by
the Company and the Subsidiary Guarantors therein (as the same may be from time
to time amended, modified or supplemented or restated, the “Guaranty”).
Additional rights of the Holder are set forth in the Security Agreement and the
Guaranty.

 

(b)          Payments. All payments of principal shall be in lawful money of the
United States of America no later than 12:00 PM on the date on which such
payment is due by wire transfer of immediately available funds to the Holder’s
account at a bank specified by the Holder in writing to the Company from time to
time. All payments made hereunder shall be applied first to the payment of any
fees or charges outstanding hereunder and second to the payment of the principal
amount outstanding under the Note. If at any time any payment made by the
Company under this Note is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, or reorganization of the Company or otherwise,
the Company’s obligation to make such payment shall be reinstated as though such
payment had not been made.

 

(c)          Voluntary Prepayment.

 

(i)          The Company may prepay this Note in whole or in part at any time or
from time to time prior to the Maturity Date without penalty or premium by
paying the principal amount to be prepaid (such prepayment, a “Voluntary
Prepayment”) on the date set for prepayment (the “Prepayment Date”). The Holder
may elect to convert the principal amount of the Note to be prepaid on the
Prepayment Date (the “Prepayment Amount”), or a portion thereof, pursuant to
Section 2. The Company shall give the Holder written notice of the Voluntary
Prepayment, including the Prepayment Date set for such Voluntary Prepayment and
the Prepayment Amount, not less than 10 days prior to the applicable Prepayment
Date. If the Company elects to prepay this Note, the Prepayment Amount shall be
due and payable in cash or, if the Holder has elected to convert such Prepayment
Amount, or portion thereof, pursuant to Section 2, in shares of Common Stock
(with any remaining balance of such Prepayment Amount in cash, in the case of an
election of partial conversion), on the Prepayment Date.

 

(ii)         Upon any partial Voluntary Prepayment of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Company to the Holder for the principal balance of
this Note and interest which shall not have been converted or paid.

 

 

 

 

2.            Conversion and Repayment.

 

(a)          Repayment. Unless this Note has been converted in accordance with
the terms of this Section 2 prior to the Maturity Date or the Holder has elected
by notice to the Company prior to the Maturity Date to convert the Note on the
Maturity Date pursuant to this Section 2, the Conversion Amount shall become
fully due and payable in cash on the Maturity Date.

 

(b)          Maturity Date Conversion. In the event that this Note remains
outstanding on the Maturity Date, then the outstanding principal balance of this
Note shall upon the election of the Holder given prior to the Maturity Date with
respect to all or any portion thereof, convert as of the Maturity Date into
shares of the Company’s common stock, par value $0.0001 per share (“Common
Stock”), at a conversion price equal to (i) the aggregate amount of outstanding
principal on this Note (or portion thereof specified by the Holder for
conversion) divided by (ii) the Last Reported Sale Price, with any remaining
balance of the principal amount of the Note not so specified for conversion by
the Holder to be due and payable in cash on the Maturity Date; provided that if
such conversion would result in the Holder and/or its Affiliates owning an
aggregate amount greater than 47.5% of the Company’s then issued and outstanding
Common Stock (including the shares of Common Stock issuable upon such
conversion), then the Holder shall receive shares of Common Stock such that the
Holder and/or its Affiliates would own in the aggregate shares of Common Stock
not in excess of 47.5% of the then issued and outstanding shares of Common
Stock, and the balance of the unpaid principal amount of the Note in cash.

 

(c)          Change of Control. If the Company consummates a Change of Control
(as defined below) while this Note remains outstanding, the Company shall repay
the Holder in cash in an amount equal to the outstanding principal amount of
this Note; provided that upon the election of the Holder given prior to the date
of consummation of the Change of Control with respect to all or any portion of
the outstanding principal amount of this Note, the Company shall convert the
outstanding principal balance of this Note into shares of Common Stock, at a
conversion price equal to (i) the aggregate amount of outstanding principal on
this Note (or portion thereof specified by the Holder for conversion) divided by
(ii) the Last Reported Sale Price as of the date that is one trading day prior
to the date of announcement by the Company of the Change of Control, with any
remaining balance of the principal amount of the Note not so specified for
conversion by the Holder to be due and payable in cash on the date of
consummation of the Change of Control; provided further that if such conversion
would result in the Holder and/or its Affiliates owning an aggregate amount
greater than 47.5% of the Company’s then issued and outstanding Common Stock
(including the shares of Common Stock issuable upon such conversion), then the
Holder shall receive shares of Common Stock such that the Holder and/or its
Affiliates would own in the aggregate shares of Common Stock not in excess of
47.5% of the then issued and outstanding shares of Common Stock, and the balance
of the unpaid principal amount of the Note in cash. The Company shall give the
Holder notice of a Change of Control not less than 10 days prior to the
anticipated date of consummation of the Change of Control. Any repayment made in
cash pursuant to this paragraph in connection with a Change of Control shall be
subject to any required tax withholdings, and may be made by the Company (or any
party to such Change of Control or its agent) following the Change of Control in
connection with payment procedures established in connection with such Change of
Control.

 

 2 

 

 



(d)          Conversion upon Voluntary Prepayment. In connection with a
Voluntary Prepayment of this Note, the Prepayment Amount shall upon the election
of the Holder given prior to the Prepayment Date with respect to all or any
portion thereof, convert as of the Prepayment Date into shares of the Company’s
Common Stock, at a conversion price equal to (i) the Prepayment Amount (or
portion thereof specified by the Holder for conversion) divided by (ii) the Last
Reported Sale Price, with any remaining balance of the Prepayment Amount not so
specified for conversion by the Holder to be due and payable in cash on the
Prepayment Date; provided that if such conversion would result in the Holder
and/or its Affiliates owning an aggregate amount greater than 47.5% of the
Company’s then issued and outstanding Common Stock (including the shares of
Common Stock issuable upon such conversion), then the Holder shall receive
shares of Common Stock such that the Holder and/or its Affiliates would own in
the aggregate shares of Common Stock not in excess of 47.5% of the then issued
and outstanding shares of Common Stock, and the balance of the unpaid Prepayment
Amount in cash.

 

(e)          Procedure for Conversion. In connection with any conversion of this
Note into Common Stock, the Holder shall (i) deliver a notice of conversion
stating the principal amount of this Note to be converted and the name or names
(with addresses) in which the Holder wishes the shares of Common Stock to be
issued upon conversion (which, for the avoidance of doubt, may include any
Affiliate of the Holder, including the CHOP Foundation), and (ii) surrender this
Note to the Company and deliver to the Company any documentation reasonably
required by the Company.  Upon the conversion of this Note into Common Stock
pursuant to the terms hereof, in lieu of any fractional shares to which the
Holder would otherwise be entitled, the Company shall pay the Holder cash equal
to such fraction multiplied by the price at which this Note converts.

 

(f)          Registration Rights. In connection with any conversion of all or
part of this Note into Common Stock, the Company and the Holder and/or its
Affiliates shall enter into a registration rights agreement on substantially the
same terms as that certain registration rights agreement, by and among the
Company, the Holder and certain other purchasers, dated August 9, 2017, in the
form filed as Exhibit 10.2 to the Company’s Current Report on Form 8-K, filed
with the Securities and Exchange Commission on August 11, 2017.

 

3.            Representations and Warranties of the Company.

 

The Company hereby represents and warrants to the Holder as of the date this
Note was issued as follows:

 

(a)          Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Each Note Party has the requisite corporate or other
organizational power to own and operate its properties and assets and to carry
on its business as now conducted and as proposed to be conducted. Each Note
Party is duly qualified and is authorized to do business and is in good standing
as a foreign corporation in all jurisdictions in which the nature of its
activities and of its properties (both owned and leased) makes such
qualification necessary.

 

(b)          Corporate Power. The Company has all requisite corporate power to
issue this Note and to carry out and perform its obligations under this Note.
Each Note Party has all requisite corporate or other organizational power to
enter into each Transactional Document to which such Note Party is a party and
to carry out and perform its obligations under such Transactional Document. The
Company’s Board of Directors (the “Board”) has approved the issuance of this
Note and each Note Party’s board of directors or managers has approved the
execution of the other Transactional Documents, in each case, based upon a
reasonable belief that the issuance of this Note and entry into the
Transactional Documents is appropriate for the Note Parties after reasonable
inquiry concerning the Note Parties’ financing objectives and financial
situation.

 

 3 

 

 

(c)          Authorization. All corporate action on the part of each Note Party,
the Board, each Note Party’s board of directors or board of managers and the
Company’s stockholders necessary for the issuance and delivery of this Note and
the execution and delivery of the Transactional Documents has been taken. This
Note and each other Transactional Document to which any Note Party is a party
constitutes a valid and binding obligation of the Company or such Note Party (as
the case may be) enforceable in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency, the relief of debtors
and, with respect to rights to indemnity, subject to federal and state
securities laws. Any securities issued upon conversion of this Note (the
“Conversion Securities”), when issued in compliance with the provisions of this
Note, will be validly issued, fully paid, nonassessable, free of any liens or
encumbrances and issued in compliance with all applicable federal and securities
laws. The Company has reserved a sufficient number of shares of its duly
authorized, but unissued, Common Stock as is necessary to provide for the
issuance of the shares of Common Stock to satisfy its conversion obligation upon
any conversion of this Note pursuant to Section 2.

 

(d)          Consents. All consents, approvals, orders or authorizations of, or
registrations, qualifications, designations, declarations or filings with, any
governmental authority or securities exchange required on the part of the
Company in connection with issuance of this Note and the execution of the other
Transactional Documents by the Note Parties has been obtained.

 

(e)          Compliance with Laws. The execution, delivery and performance of
this Note and the other Transactional Documents will not result in any violation
of any applicable statute, rule, regulation, order or restriction of any
domestic or foreign government or any instrumentality or agency thereof.

 

(f)          Compliance with Other Instruments. The execution, delivery and
performance of this Note and the other Transactional Documents will not result
in any such violation or be in conflict with, or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument, judgment, decree, order or writ or an event that results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
its Subsidiaries or the suspension, revocation, impairment, forfeiture, or
nonrenewal of any material permit, license, authorization or approval applicable
to the Company or its Subsidiaries, their respective business or operations or
any of their assets or properties.

 

(g)          No Litigation. No action, suit, litigation, investigation, or
proceeding of, or before, any arbitrator or governmental authority is pending or
threatened by or against any Note Party or any of its property or assets (a)
with respect to the Note or any of the other Transactional Documents, or any of
the transactions contemplated hereby or thereby or (b) that could be expected to
have a material adverse effect on any Note Party or its business, or materially
adversely affect the ability of the Company and its Subsidiaries to perform
their respective obligations under the Note or any of the other Transactional
Documents.

 

 4 

 

 

4.            Events of Default.

 

(a)          If there shall be any Event of Default (as defined below)
hereunder, at the option of the Holder and upon written notice to the Company
(which election and notice shall not be required in the case of an Event of
Default under subsection (iv) or (v) below), the Holder shall have the right to
(x) declare that this Note shall accelerate and all principal shall become due
and payable, and/or (y) exercise any or all of its rights, powers or remedies
under the Security Agreement or applicable law. If an Event of Default specified
under subsection (iv) or (v) below with respect to the Company or any of its
Subsidiaries occurs and is continuing, 100% of the principal of this Note shall
become and shall automatically be immediately due and payable. The occurrence of
any one or more of the following shall constitute an “Event of Default”:

 

(i)          The Company fails to pay timely any of the principal amount due
under this Note on the date the same becomes due and payable;

 

(ii)         The Company or any of its Subsidiaries shall materially default in
its performance of any covenant or obligation under this Note or any of the
other Transactional Documents;

 

(iii)        Any representation or warranty made or deemed made by any Note
Party to the Holder herein or in any Transactional Document is incorrect in any
material respect on the date as of which such representation or warranty was
made or deemed made;

 

(iv)        The Company or any of its Subsidiaries files any petition or action
for relief under any bankruptcy, reorganization, insolvency or moratorium law or
any other law for the relief of, or relating to, debtors, now or hereafter in
effect, or makes any assignment for the benefit of creditors or takes any
corporate action in furtherance of any of the foregoing;

 

(v)         An involuntary petition is filed against the Company or any of its
Subsidiaries (unless such petition is dismissed or discharged within 60 days
under any bankruptcy statute now or hereafter in effect, or a custodian,
receiver, trustee or assignee for the benefit of creditors (or other similar
official) is appointed to take possession, custody or control of any property of
the Company or any of its Subsidiaries);

 

(vi)        The Company or any of its Subsidiaries fails to pay when due any of
its Debt under which there may be outstanding, or by which there may be secured
or evidenced, any indebtedness in excess of $100,000 (other than Debt arising
under this Note), or any interest or premium thereon, when due (whether by
scheduled maturity, acceleration, demand, or otherwise) and such failure
continues after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or

 

(vii)       One or more judgments or decrees in an aggregate amount exceeding
$100,000 (except to the extent covered by insurance or third party
indemnification) shall be entered against the Company or any of its Subsidiaries
and all of such judgments or decrees shall not have been vacated, discharged, or
stayed or bonded pending appeal within 30 days from the entry thereof.

 

(b)          In the event of any Event of Default hereunder, the Company shall
pay all reasonable attorneys’ fees and court costs incurred by the Holder in
enforcing and collecting this Note.

 

 5 

 

 

5.            Miscellaneous Provisions.

 

(a)          Waivers. The Company hereby waives demand, notice, presentment,
protest and notice of dishonor.

 

(b)          Further Assurances. The Company agrees and covenants that at any
time and from time to time the Company will promptly execute and deliver to the
Holder such further instruments and documents and take such further action as
may be necessary or advisable to carry out the full intent and purpose of this
Note and the Security Agreement and to comply with state or federal securities
laws or other regulatory approvals.

 

(c)          Transfers of Note. This Note and all rights hereunder may be
transferred without the consent of the Company if an Event of Default has
occurred and is continuing or if the transfer is to an Affiliate of the Holder
and, in each case, without charge to the Holder. This Note may be transferred
only upon its surrender to the Company for registration of transfer, duly
endorsed, or accompanied by a duly executed written instrument of transfer in
form satisfactory to the Company. Thereupon, this Note shall be reissued to, and
registered in the name of, the transferee, or a new Note for like principal
amount shall be issued to, and registered in the name of, the transferee.
Principal shall be paid solely to the registered holder of this Note. Such
payment shall constitute full discharge of the Company’s obligation to pay such
principal.

 

(d)          Security. The full amount of this Note is secured by the Collateral
(as defined in the Security Agreement) identified and described as security
therefor in the Security Agreement executed by and delivered by the Company to
the Holder. The Company shall not, directly or indirectly, create, permit or
suffer to exist, and shall defend the Collateral against and take such other
action as is necessary to remove, any Lien (as defined in the Security
Agreement) on or in the Collateral, or any portion thereof, except as permitted
pursuant to the Security Agreement.

 

(e)           Amendment and Waiver. No term of this Note may be waived,
modified, or amended except by an instrument in writing signed by both of the
parties hereto. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given.

 

(f)          Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York.

 

(g)          Binding Agreement. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Note, expressed or implied, is intended
to confer upon any third party any rights, remedies, obligations or liabilities
under or by reason of this Note, except as expressly provided in this Note.

 

(h)          Counterparts; Manner of Delivery. This Note may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

(i)          Titles and Subtitles. The titles and subtitles used in this Note
are used for convenience only and are not to be considered in construing or
interpreting this Note.

 

 6 

 

 

(j)          Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient, if not, then on the next
business day, (iii) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (iv) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications to a party shall be
sent to the party’s address set forth on the signature page hereto or at such
other address(es) as such party may designate by 10 days’ advance written notice
to the other party hereto.

 

All communications to the Holder shall be sent to:

 

The Children’s Hospital of Philadelphia

Attention: Jeffrey Kahn, Executive Vice President and General Counsel

3401 Civic Center Boulevard

Philadelphia, PA 19104

 

Together with copies to (which shall not constitute notice)

 

Cooley LLP

1114 Avenue of the Americas

New York, NY 10036-7798

Attention: Joshua A. Kaufman

Telephone: (212) 479-6495

Email: josh.kaufman@cooley.com

 

and

 

Cooley LLP

101 California Street, 5th Floor

San Francisco, CA 94111-5800

Attention: Jason Savich

Telephone: (415) 693-2053

Email: jsavich@cooley.com

 

(k)         Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to the Holder, upon any breach or
default of the Company under this Note shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach or default,
or any acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character by the Holder of any breach or default under this Note, or
any waiver by the Holder of any provisions or conditions of this Note, must be
in writing and shall be effective only to the extent specifically set forth in
writing and that all remedies, either under this Note, or by law or otherwise
afforded to the Holder, shall be cumulative and not alternative.

 

(l)          Definitions. The following terms used in this Note shall have the
following meanings:

 

“Affiliate” means, with respect to any Person, any other Person, which, directly
or indirectly, controls, is controlled by or is under common control with such
Person. A Person shall be regarded as in control of another Person if it owns or
controls at least fifty percent (50%) of the equity securities of the subject
Person entitled to vote in the election of directors (or, in the case of a
Person that is not a corporation, for the election of the corresponding managing
authority), provided, however, that the term “Affiliate” shall not include
subsidiaries or other Persons in which a Person or its Affiliates owns a
majority of the ordinary voting power necessary to elect a majority of the board
of directors or other governing board, but is restricted from electing such
majority by contract or otherwise, until such time as such restrictions are no
longer in effect.

 

 7 

 



 

“Change of Control” means, with respect to the Company, the occurrence of any of
the following:

 

(i)          any “person” or “group” (as such terms are defined below): (a) is
or becomes the “beneficial owner” (as defined below), directly or indirectly, of
shares of capital stock or other interests (including partnership interests) of
the Company then outstanding and normally entitled (without regard to the
occurrence of any contingency) to vote in the election of the directors,
managers or similar supervisory positions (“Voting Stock”) of the Company
representing fifty percent (50%) or more of the total voting power of all
outstanding classes of Voting Stock of the Company; or (b) has the power,
directly or indirectly, to elect at least one-half of the members of the
Company’s board of directors, or similar governing body (“Board of Directors”);
or

 

(ii)         the Company enters into a merger, consolidation or similar
transaction with another person (whether or not the Company is the surviving
entity) and as a result of such merger, consolidation or similar transaction
(a) the members of the Board of Directors of the Company immediately prior to
such transaction constitute less than a majority of the members of the Board of
Directors of the Company or such surviving person immediately following such
transaction; or (b) the persons that beneficially owned, directly or indirectly,
the shares of Voting Stock of the Company immediately prior to such transaction
cease to beneficially own, directly or indirectly, shares of Voting Stock of the
Company representing at least a majority of the total voting power of all
outstanding classes of Voting Stock of the surviving person; or

 

(iii)        the Company sells, licenses, assigns or otherwise transfers to any
person, in one or more related transactions, properties or assets representing
all or substantially all of the Company’s consolidated total assets; or

 

(iv)        the holders of capital stock of the Company approve a plan or
proposal for the liquidation or dissolution of the Company.

 

For the purpose of this definition of “Change of Control,” (a) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 and the term “group” includes any group acting
for the purpose of acquiring, holding or disposing of securities within the
meaning of Rule 13d-5(b)(1) under the said Act; (b) a “beneficial owner” will be
determined in accordance with Rule 13d-3 under the aforesaid Act; and (c) the
terms “beneficially owned” and “beneficially own” will have meanings correlative
to that of “beneficial owner.”

 

Notwithstanding the foregoing, in no event shall Change of Control result from
CHOP and/or any of its Affiliates (including the CHOP Foundation) acquiring or
having the right to acquire additional equity of or voting power over in the
Company or otherwise increasing its beneficial ownership of the Company, whether
alone as part of a group, or acquiring control through Board membership.

 

“CHOP” means The Children’s Hospital of Philadelphia, a non-profit entity
organized and existing under the laws of Pennsylvania.

 

“CHOP Foundation” means The Children’s Hospital of Philadelphia Foundation, a
non-profit entity organized and existing under the laws of Pennsylvania.

 

 8 

 

 



“Covenant Letter Agreement” means that certain letter agreement regarding
certain covenants made in the Letter Agreement, entered into between CHOP and
the Company on the date hereof.

 

“Debt” of the Company, means all (a) indebtedness for borrowed money; (b)
obligations for the deferred purchase price of property or services, except
trade payables arising in the ordinary course of business; (c) obligations
evidenced by notes, bonds, debentures, or other similar instruments; (d)
obligations as lessee under capital leases; (e) obligations in respect of any
interest rate swaps, currency exchange agreements, commodity swaps, caps, collar
agreements, or similar arrangements entered into by the Company providing for
protection against fluctuations in interest rates, currency exchange rates, or
commodity prices, or the exchange of nominal interest obligations, either
generally or under specific contingencies; (f) obligations under acceptance
facilities and letters of credit; (g) guaranties, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any Person, or otherwise to assure a creditor against loss, in each case, in
respect of indebtedness set out in clauses (a) through (f) of a Person other
than the Company; and (h) indebtedness set out in clauses (a) through (g) of any
Person other than Company secured by any lien on any asset of the Company,
whether or not such indebtedness has been assumed by the Company.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Last Reported Sale Price” on any date means the closing price per share (or if
no closing sale price is reported, the average of the bid and ask prices or, if
more than one in either case, the average of the average bid and the average ask
prices) on that date as reported in composite transactions for the Nasdaq Stock
Market or such other principal U.S. national exchange on which the Common Stock
is traded. If the Common Stock is not listed for trading on a U.S. national
exchange on the relevant date, the Last Reported Sale Price shall be the last
quoted bid price for the Common Stock in the over-the-counter market on the
relevant date as reported by OTC Markets Group Inc. or a similar organization
and if the Common Stock is not so quoted, the Last Reported Sale Price shall be
the average of the mid-point of the last bid and ask prices for the Common Stock
on the relevant date from each of at least one nationally recognized independent
investment banking firms selected by the Company, with the consent of the
Holder, for this purpose.

 

“Letter Agreement” means the Agreement, dated March 25, 2019, by and between
CHOP and the Company.

 

“License Agreement Amendments” means, collectively, the amendments to (i) that
certain License Agreement, dated November 12, 2014, by and between Medgenics
Medical Israel Ltd. and CHOP, as amended to date, (ii) that certain License
Agreement, dated September 9, 2015, by and between neuroFix Therapeutics, LLC
and CHOP, as amended to date, (iii) that certain License Agreement, dated
December 18, 2017, by and between the Company and CHOP, as amended to date, (iv)
that certain License Agreement, dated October 3, 2016, by and between the
Company and CHOP, as amended to date, and (v) that certain License Agreement,
dated October 20, 2016, by and between Medgenics, Inc. and CHOP, as amended to
date, in each case to be entered into between CHOP and the respective parties
thereto on the date hereof.

 

“Note Party” means the Company and each Subsidiary Guarantor.

 

 9 

 

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, trust, association, company (whether limited in liability or
otherwise), partnership (whether limited in liability or otherwise) or
Governmental Authority, or any other entity, in any case, whether acting in a
personal, fiduciary or other capacity.         

 

“Sponsored Research Agreement” means that certain Sponsored Research Agreement,
dated November 12, 2014, by and between Medgenics Medical Israel Ltd. and CHOP,
as amended to date.

 

“Sponsored Research Agreement Amendment” means that certain amendment to the
Sponsored Research Agreement, to be entered into between Medgenics Medical
Israel Ltd. and CHOP on the date hereof.

 

“Subsidiary” has the meaning set forth in the Security Agreement.

 

“Subsidiary Guarantors” means each Subsidiary that becomes party to the Guaranty
as a Subsidiary Guarantor, and the permitted successors and assigns of each such
Person (except to the extent such Subsidiary or successor or assign thereof is
relieved from its obligations under the Guaranty and Security Agreement pursuant
to the provisions of this Agreement).

 

“Transactional Documents” means this Note, the Covenant Letter Agreement, the
License Agreement Amendments, the Letter Agreement, the Security Documents (as
defined in the Security Agreement) and the Sponsored Research Agreement
Amendment.

 

[Signature pages follow]

 

 10 

 



 

The parties have executed this Secured Convertible Promissory Note as of the
date first noted above.

 

  COMPANY:       Aevi Genomic Medicine, Inc.       By:             Name:      
Title:           E-mail:         Address:  

 



SIGNATURE PAGE TO

SECURED CONVERTIBLE PROMISSORY NOTE

 

 

 



 

The parties have executed this Secured Convertible Promissory Note as of the
date first noted above.

 

  HOLDER:     Name of Holder:   The Children’s Hospital of Philadelphia      
By:             Name:       Title:         E-mail:         Address:            
 

 



SIGNATURE PAGE TO

SECURED CONVERTIBLE PROMISSORY NOTE

 

 

 